Citation Nr: 1808366	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-25 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a higher level of special monthly compensation.

2.  Entitlement to specially adapted housing.

3.  Entitlement to special home adaptation grant.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from January 1976 to April 1979.  He is the recipient of the Parachutist Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied entitlement to (1) a higher level of special monthly compensation; (2) specially adapted housing; and (3) a special home adaptation grant.  A Supplemental Statement of the Case was issued in April 2017.  As set forth above, this case is now in the jurisdiction of the Providence RO.  


FINDING OF FACT

In correspondence received on January 31, 2018, prior to the promulgation of a decision in the appeal, the appellant's representative indicated that the appellant wished to withdraw his appeal with respect to the issues set forth above on the cover page of this decision.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issues set forth above on the cover page of this decision.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal as to any or all issues involved in the appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  Id.

A review of the record shows that in connection with his appeal of the issues of entitlement to a higher level of special monthly compensation, specially adapted housing, and a special home adaptation grant, the Veteran requested a Board hearing.  In June 2017, the Board advised the appellant that he had been scheduled for a hearing in connection with his appeal.  

In July 2017, the appellant's representative responded that the appellant "wishes to cancel his BVA hearing...because he is satisfied with his current evaluation of 100% with SMC."  (The record indicates that an April 2017 rating decision had, inter alia, granted service connection for left upper extremity neuropathy and assigned an initial 60 percent rating, granted service connection for traumatic brain injury and assigned an initial 70 percent rating with service-connected PTSD, increased the rating for right upper extremity neuropathy to 70 percent, and assigned SMC based on aid and attendance from October 1, 2011).

Although it was clear that the Veteran was satisfied with the April 2017 rating decision, in order to clarify whether he wished to withdraw his appeal regarding the issues listed on the cover page of this decision, VA sent him letters in September 2017 and December 2017.  Unfortunately, the letters VA sent him were not written clearly and the Veteran's response to those letters was unclear.  Thus, the Board contacted the appellant's representative in January 2018 to ascertain whether the appellant wished to continue his appeal with respect to any or all of the issues listed on the cover page of this decision.

In correspondence received on January 31, 2018, the appellant's representative reported that, during a telephone call earlier that day, the appellant confirmed that it was his intent to withdraw his appeal with respect to all of the issues set forth on the cover page of this decision.

The Board finds that the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); 38 C.F.R. § 20.204.  Hence, there remain no allegations of fact or law for appellate consideration with respect to these claims.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc) aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to a higher level of special monthly compensation is dismissed.

The appeal as to the issue of entitlement to specially adapted housing is dismissed.

The appeal as to the issue of entitlement to special home adaptation grant is dismissed.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


